Citation Nr: 1751359	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  14-02 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from May 1968 to March 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

Pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), although the Veteran filed a claim for PTSD, it must be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the Veteran's description of the claim, the symptoms the Veteran describes, and the information the Veteran submits or VA obtains in support of the claim.  In this regard, a March 2013 private assessment and disability benefits questionnaire, each provided by the same provider, in part, endorsed a diagnosis of mood disorder secondary to diabetes.  Thus, the with respect to the Veteran's PTSD claim, the issue for consideration is best characterized as entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected diabetes mellitus, type II, as reflected on the title page of this decision.

In May 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge and the hearing transcript is associated with the claims file.  During the hearing, the Veteran submitted additional evidence in the form of statements from his spouse and an Associate Senior Pastor, and waived consideration of this evidence by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 1304 (c) (2016).

Additionally, additional evidence was received by VA subsequent to the most recent, November 2013, statement of the case issued for the appeal herein, in the form of a May 2016 peripheral nerves conditions disability benefits questionnaire and VA treatment records associated with the record in Virtual VA in June 2016.  The Veteran did not waive AOJ review of this additional evidence.  Id.  However, if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  See VBA Fast Letter 14-02.  Here, although the Veteran's substantive appeal for the relevant issues was filed after February 2, 2013, the Board interprets such exception as applying only to evidence submitted by the Veteran, which is not the case here.  Nevertheless, while this additional evidence is relevant to the Veteran's TDIU claim, the TDIU is granted in full in the decision below, and as the Veteran's claim for an acquired psychiatric disorder is remanded below, there is no prejudice to the Veteran in this regard.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected diabetes mellitus, type II, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The evidence of record demonstrates that, effective December 22, 2009, the date of receipt of the claim, the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation consistent with his education of one year of college and occupational experience as a pipefitter.


CONCLUSION OF LAW

The criteria for a TDIU have been met effective December 22, 2009.  38 U.S.C.A. § 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's TDIU claim granted herein, VA has met all statutory and regulatory notice and duty to assist provisions, including pursuant to 38 C.F.R. § 3.103 (c)(2) (2016) and Bryant v. Shinseki, 23 Vet App 488 (2010).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

TDIU is warranted when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  For the purpose of determining whether a Veteran meets the criteria for assigning a schedular TDIU, disabilities resulting from a common etiology and disabilities affecting a single body system, such as orthopedic system, are considered to be one disability.  Id.  

On his TDIU application, VA Form 21-8940, received by VA on December 22, 2009, the Veteran indicated that he had one year of college.  The Veteran further reported that he had worked as a pipefitter from September 1967 to October 1999 and became too disabled to work in July 2009.

From December 22, 2009, the Veteran's service-connected disabilities are diabetes mellitus, type II (20 percent disabling), peripheral neuropathy of the left and right lower extremities (each rated 10 percent disabling prior to April 17, 2013 and 20 percent disabling from April 17, 2013), carpal tunnel syndrome of the left hand (30 percent disabling prior to October 1, 2017 and 20 percent disabling from October 1, 2017), carpal tunnel syndrome of the right hand (40 percent disabling prior to October 1, 2017 and 20 percent disabling from October 1, 2017) tinnitus (10 percent disabling), impaired hearing (noncompensable), malaria (noncompensable), and bilateral hand surgical scars (noncompensable from May 24, 2016).  With consideration of the bilateral factor, the Veteran's service-connected diabetes mellitus, type II, his peripheral neuropathy of the left and right lower extremities, and his carpal tunnel syndrome of the right and left hands, are considered as one single disability, with an evaluation in excess of 60 percent, from December 22, 2009, the date of receipt of the claim for TDIU, under 38 C.F.R. § 4.16 (a) as they result from a common etiology.  During the pendency of the claim for TDIU, received on December 22, 2009, the Veteran's combined disability rating was 80 percent from December 22, 2009, 90 percent from April 17, 2013 and 80 percent from October 1, 2017.  Thus, the criteria for assigning a schedular TDIU are met.

A January 2010 diabetes mellitus examination report found the effects of the Veteran's diabetes, type II, on the occupation of a pipe fitter or occupations similar to a pipe fitter, were the Veteran would need to pack a lunch to take to work that complied with a diabetic diet and he should carry his meter and a source of sugar with him.  A January 2010 peripheral nerves examination report found, regarding the effects of the Veteran's bilateral peripheral neuropathy of the lower extremities on the occupation of a pipe fitter, or occupations similar to a pipe fitter, the Veteran should wear a sturdy shoe, inspect his feet daily after work, and he should not wear open toed shoes at work, and regarding the effects of his bilateral peripheral neuropathy of the upper extremities (carpal tunnel syndrome) on the occupation of a pipe fitter, or occupations similar to a pipe fitter, the Veteran should minimize the use of vibrating tools, consider wearing carpal tunnel splints at night, and use tools with ergonomic handles that cushion vibration.  However, notably, the January 2010 peripheral nerves examination report, with respect to bilateral peripheral neuropathy of the lower extremities, noted significant effects on the Veteran's occupation and mild effects on bathing, dressing and grooming and with respect to peripheral neuropathy of the bilateral upper extremities (carpal tunnel syndrome), the examination report again noted significant effects on the Veterans' occupation and mild effect on chores, shopping, feeding, bathing, dressing and grooming.  

A June 2011 diabetes mellitus examination report, found, in regard to employability the Veteran would be able to work with the following restrictions, specifically, the Veteran should not do commercial driving as he took insulin, he would need an area where he could check his blood sugar values as needed and have a snack as warranted, he should avoid safety sensitive positions such as working from heights, and should not use power tools or do repetitive tasks with his hands such as typing.  

A May 2012 hearing loss and tinnitus disability benefits questionnaire noted the Veteran's hearing loss and tinnitus impacted ordinary conditions of daily life including the ability to work, and Veteran described that his hearing loss distracted him a lot and his tinnitus drove him nuts.  

An October 2013 diabetes mellitus disability benefits questionnaire found the Veteran's diabetes did not impact his ability to work.  However, an October 2013 diabetic sensory-motor peripheral neuropathy disability benefits questionnaire found the Veteran's diabetic peripheral neuropathy did impact his ability to work and noted the Veteran reported he could not stand or walk for more than 10 minutes.  However, the October 2013 VA examiner noted the Veteran was able to walk into the building without assistive devices and further noted the Veteran's morbid obesity and deconditioning contributed to his limitations.  Nonetheless, the October 2013 VA examiner found that based on the clinical peripheral nerve findings, the Veteran had limitations of the bilateral lower extremities that affected his mobility, balance and stability, but with respect to his upper extremities, the October 2013 VA examiner further found since his carpal tunnel surgeries, the Veteran had been asymptomatic.  

Most recently, a May 2016 peripheral nerves conditions disability benefits questionnaire noted the Veteran's peripheral nerve condition and/or peripheral neuropathy impacted his ability to work.  Specifically, the May 2016 examiner found the Veteran would be able to walk on even surfaces with rest breaks every three hours and the Veteran would be able to function in sedentary occupations but would have difficulty with activities requiring fine motor skills and repetitive motions, such as typing.

The Board concludes that the evidence is sufficient as to whether the Veteran was unable to secure and follow a substantially gainful occupation and based on the totality of the evidence, and applying the doctrine of reasonable doubt, the Board finds that the evidence of record shows that the Veteran is unable to follow a substantially gainful occupation consistent with his education and occupational history due to his service-connected disabilities.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Specifically, while the collective opinions of VA examiners, described above, generally weigh against the claim, the VA examiners did document that the Veteran's service-connected disabilities interfered with tasks of daily living such as bathing, dressing, grooming chores, shopping, and feeding.  As the Veteran's service-connected disabilities interfered with these tasks, the Board concludes that such also would interfere with similarly related employment tasks, including those associated with employment as a pipefitter.  Furthermore, the record reflects the Veteran's prior occupational history consisted solely of employment as a pipefitter, rather than employment in a sedentary occupation.  Moreover, with regard to a sedentary occupation, the May 2016 examiner noted the Veteran would have difficulty with activities requiring fine motor skills and repetitive motions.  

Furthermore, in May 2017 testimony, the Veteran reported, in part, that with respect to his diabetes and neuropathy, he could not lift as much as he did before and his legs ached all the time from the neuropathy, it was hard to pick up things and he dropped stuff all the time.  He further testified that he had to sit down quite a bit because he tired quickly.  The Veteran is competent to report such symptoms and the Board finds his May 2017 testimony probative, because such is supported by the findings in VA examination reports, as described above, which documented physical difficulties with daily activities.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, such is supported by a March 2013 private assessment which noted, in part, the Veteran last worked in 1999 as a journeyman pipefitter and he did not possess any transferrable skills to sedentary work.  Thus, the Board finds entitlement to a TDIU is warranted.

As noted above, in his TDIU application, VA Form 21-8940, received by VA on December 22, 2009, the Veteran indicated he became too disabled to work in July 2009.  The proper effective date for a TDIU claim is the later of the date of receipt of the claim or the date when entitlement first arose.  38 U.S.C.A. § 5110 (a) (West 2015); 38 C.F.R. § 3.400 (2016).  Accordingly, the later of the date of claim (December 22, 2009) and the date that entitlement arose (July 2009 - as reported by the Veteran in his December 2009 application) is December 22, 2009; thus, December 22, 2009 is the proper effective date for the Veteran's TDIU claim.  38 U.S.C.A. § 5110 (a) (West 2015); 38 C.F.R. § 3.400 (2016).  

In light of the above, and when resolving reasonable doubt in the Veteran's favor, the Board determines that the evidence demonstrates that it is at least as likely as not that the Veteran is unemployable due solely to service-connected disabilities.  38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Accordingly, entitlement to a TDIU is warranted effective December 22, 2009.


ORDER

Entitlement to a TDIU is granted effective December 22, 2009, subject to the law and regulations governing the payment of monetary benefits.


REMAND

Pursuant to the duty to assist, the issue of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected diabetes mellitus, type II, must be remanded for further development.  Specifically, a May 2011 VA PTSD examiner opined, in part, that while the Veteran was certainly exposed to stressors severe enough to develop PTSD, he did not meet the criteria for PTSD diagnosis at this time.  However, the Veteran submitted a March 2013 private assessment and disability benefits questionnaire, each provided by the same provider, who diagnosed PTSD, chronic, delayed, and mood disorder secondary to diabetic difficulties.  However, the March 2013 private examiner did not reconcile these findings with the May 2011 examiner's opinion.  Thus, the Board finds that a VA examination is required to ascertain whether any psychiatric disorder is related to active service or is secondary to diabetes mellitus, type II.  

Additionally, the Veteran has not yet been provided with the notice elements for secondary service connection, to include demonstration that service-connected disability either caused or chronically aggravated the nonservice-connected disability at issue.  Accordingly, on remand, the Veteran must be sent a proper notice letter informing him of the information and evidence necessary to substantiate his secondary aspect of his service connection claim.

Accordingly, the case is REMANDED for the following actions:

1.  Send a proper VCAA notice letter to Veteran.  The letter should notify the Veteran of the information and evidence necessary to substantiate a claim of secondary service connection.

2.  Thereafter, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of each psychiatric disorder diagnosed proximate to or during the pendency of the claim.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete record, to include a copy of this remand, and claims folder, must be made available to and reviewed by the examiner in conjunction with the examination. 

The examiner should provide an opinion as to: 

a. Does the Veteran have a diagnosis of PTSD? 

b.  If so, is it at least as likely as not (50 percent probability or more) that the Veteran's PTSD is related to a verified in-service stressor. 

c.  Provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed psychiatric disorder demonstrated proximate to or during the pendency of the claim, even if currently resolved, (to include, but not limited to, mood disorder disorder) had its onset in active service or is otherwise causally or etiologically related to the Veteran's active service. 

d.  Is it at least as likely as not (a 50 percent or higher degree of probability) that any diagnosed psychiatric disorder is proximately due to or the result of service-connected disability, to include diabetes mellitus? 

e.  Is it at least as likely as not (a 50 percent or higher degree of probability) that any diagnosed psychiatric disorder is chronically aggravated by service-connected disability, to include diabetes mellitus? 

f.  If it is found that any diagnosed psychiatric disorder is aggravated by service-connected disability, the examiner should identify the baseline level of severity prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity is due to natural progression, the examiner should identify the degree of increase in severity due to natural progression.

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it.

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

Provide a complete rationale for each opinion provided.  In providing the above opinions, the examiner should reconcile the lack of a PTSD diagnosis by the May 2011 VA examiner with the diagnoses of PTSD and mood disorder endorsed by the March 2013 private examiner.  

3.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).





______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


